
	
		III
		110th CONGRESS
		1st Session
		S. RES. 165
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2007
			Mr. Reid (for himself,
			 Mr. McConnell, Mrs. Feinstein, Mrs.
			 Boxer, Mr. Akaka,
			 Mr. Alexander, Mr. Allard, Mr.
			 Baucus, Mr. Bayh,
			 Mr. Bennett, Mr. Biden, Mr.
			 Bingaman, Mr. Bond,
			 Mr. Brown, Mr.
			 Brownback, Mr. Bunning,
			 Mr. Burr, Mr.
			 Byrd, Ms. Cantwell,
			 Mr. Cardin, Mr.
			 Carper, Mr. Casey,
			 Mr. Chambliss, Mrs. Clinton, Mr.
			 Coburn, Mr. Cochran,
			 Mr. Coleman, Ms. Collins, Mr.
			 Conrad, Mr. Corker,
			 Mr. Cornyn, Mr.
			 Craig, Mr. Crapo,
			 Mr. DeMint, Mr.
			 Dodd, Mrs. Dole,
			 Mr. Domenici, Mr. Dorgan, Mr.
			 Durbin, Mr. Ensign,
			 Mr. Enzi, Mr.
			 Feingold, Mr. Graham,
			 Mr. Grassley, Mr. Gregg, Mr.
			 Hagel, Mr. Harkin,
			 Mr. Hatch, Mrs.
			 Hutchison, Mr. Inhofe,
			 Mr. Inouye, Mr.
			 Isakson, Mr. Johnson,
			 Mr. Kennedy, Mr. Kerry, Ms.
			 Klobuchar, Mr. Kohl,
			 Mr. Kyl, Ms.
			 Landrieu, Mr. Lautenberg,
			 Mr. Leahy, Mr.
			 Levin, Mr. Lieberman,
			 Mrs. Lincoln, Mr. Lott, Mr.
			 Lugar, Mr. Martinez,
			 Mr. McCain, Mrs. McCaskill, Mr.
			 Menendez, Ms. Mikulski,
			 Ms. Murkowski, Mrs. Murray, Mr. Nelson of
			 Florida, Mr. Nelson of
			 Nebraska, Mr. Obama,
			 Mr. Pryor, Mr.
			 Reed, Mr. Roberts,
			 Mr. Rockefeller,
			 Mr. Salazar, Mr. Sanders, Mr.
			 Schumer, Mr. Sessions,
			 Mr. Shelby, Mr.
			 Smith, Ms. Snowe,
			 Mr. Specter, Ms. Stabenow, Mr.
			 Stevens, Mr. Sununu,
			 Mr. Tester, Mr.
			 Thomas, Mr. Thune,
			 Mr. Vitter, Mr.
			 Voinovich, Mr. Warner,
			 Mr. Webb, Mr.
			 Whitehouse, and Mr. Wyden)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Relative to the death of Representative
		  Juanita Millender-McDonald, of California.
	
	
		That the Senate has heard with
			 profound sorrow and deep regret the announcement of the death of the Honorable
			 Juanita Millender-McDonald, late a Representative from the State of
			 California.
		That the Secretary communicate these
			 resolutions to the House of Representatives and transmit an enrolled copy
			 thereof to the family of the deceased.
		That when the Senate adjourns or recesses
			 today, it stand adjourned or recessed as a further mark of respect to the
			 memory of the late Representative.
		
